1

2

3                        UNITED STATES DISTRICT COURT
4                             DISTRICT OF NEVADA
5                                    * * *
6    EDWARD A. PRECIADO-NUNO,                 Case No. 3:19-cv-00103-HDM-WGC
7                           Petitioner,
          v.                                               ORDER
8
     ISIDRO BACA, et al.,
9
                           Respondents.
10

11        Respondents’   second   Motion      for   Enlargement    of   Time   (ECF

12   No. 13) is GRANTED.     Respondents will have until September 27,

13   2019, to answer or otherwise respond to the petition for writ of

14   habeas corpus in this case.

15          IT IS SO ORDERED.

16          DATED THIS 12th day September, 2019.

17

18
                                               HOWARD D. MCKIBBEN
19                                             UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28

                                          1
